DETAILED ACTION
11-2, 4-5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2. Claims [1+2+4+5, 8+9 and 11+12]  rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1+6+7, 10+15+16]  of U.S. Patent No. 11,025,832. Although the claims at issue are not identical, they are not patentably distinct from each other because,  claims [1+2+4+5, 8+9 and 11+12]   of the current application is an obvious variant and encompassed by claims [1+6+7, 10+15+16]  of U.S. Patent No. 11,025,832.

       3.   Below the table showing the conflicting claims.

17/834558
11,025,832
Claim 1, An imaging device, comprising: pixels; and processing circuitry, wherein the pixels capture a first image in a first exposure period within a frame period and capture a second image in a second exposure period within the frame period to generate multiple-exposure image data that include the first image and the second image in a multiplexed state, the second exposure period being different from the first exposure period, the second image being different from the first image in brightness or color, and the processing circuitry detects an image of a moving subject from the multiple-exposure image data.

Claim 2,  The imaging device according to claim 1, wherein the processing circuitry detects the image of the moving subject based on brightness or color of images of the moving subject in the multiple-exposure image data.

Claim 4,  The imaging device according to claim 1, wherein the processing circuitry generates first image data including the first image captured in the first exposure period from the multiple-exposure image data.
Claim 5,  The imaging device according to claim 4, wherein the processing circuitry generates second image data including the second image captured in the second exposure period from the multiple-exposure image data.
Claim 1,  An imaging device comprising: a pixel including a photoelectric converter, wherein the pixel captures first data in a first exposure period and captures second data in a second exposure period different from the first exposure period, the first exposure period and the second exposure period being included in a frame period, a sensitivity of the photoelectric converter in the first exposure period is different from a sensitivity of the photoelectric converter in the second exposure period, and the imaging device generates multiple-exposure image data including at least the first data and the second data, wherein the photoelectric converter is configured to generate signal charge through photoelectric conversion, and the pixel includes a signal detection circuit electrically connected to the photoelectric converter, the signal detection circuit detecting the signal charge.
Claim 6,  The imaging device according to claim 1, further comprising a signal processing circuit that extracts, from the multiple-exposure image data, a first subject image based on the first data and a second subject image based on the second data, the first subject image and the second subject image corresponding to a moving subject.
Claim 7,  The imaging device according to claim 6, wherein brightness of the first subject image is different from brightness of the second subject image.

Claim 8,  A processing device, comprising: processing circuitry configured to receive multiple-exposure image data that include a first image and a second image in a multiplexed state, the first image being captured in a first exposure period within a frame period, the second image being captured in a second exposure period within the frame period, the second exposure period being different from the first exposure period, the second image being different from the first image in brightness or color, and the processing circuitry detects an image of a moving subject from the multiple-exposure image data.

Claim 9,  The processing device according to claim 8, wherein the processing circuitry detects the image of the moving subject based on brightness or color of images of the moving subject in the multiple-exposure image data.
Claim 10, .An imaging device comprising: a pixel, wherein the pixel captures first data in a first exposure period and captures second data in a second exposure period different from the first exposure period, the first exposure period and the second exposure period being included in a frame period, a sensitivity of the pixel per unit time in the first exposure period is different from a sensitivity of the pixel per the unit time in the second exposure period, and the imaging device generates multiple-exposure image data including at least the first data and the second data, wherein the pixel includes a photoelectric converter configured to generate signal charge through photoelectric conversion, and a signal detection circuit electrically connected to the photoelectric converter, the signal detection circuit detecting the signal charge.

Claim 15,  The imaging device according to claim 10, further comprising a signal processing circuit that extracts, from the multiple-exposure image data, a first subject image based on the first data and a second subject image based on the second data, the first subject image and the second subject image corresponding to a moving subject.

Claim 16,  The imaging device according to claim 15, wherein brightness of the first subject image is different from brightness of the second subject image.

Claim 11,  A method, comprising: capturing a first image in a first exposure period within a frame period, capturing a second image in a second exposure period within the frame period, the second exposure period being different from the first exposure period, the second image being different from the first image in brightness or color, generating multiple-exposure image data that include the first image and the second image in a multiplexed state, and detecting an image of a moving subject from the multiple-exposure image data.
Claim 12,  The method according to claim 11, wherein the detecting includes detecting the image of the moving subject based on brightness or color of images of the moving subject in the multiple-exposure image data.
Claim 10,  An imaging device comprising: a pixel, wherein the pixel captures first data in a first exposure period and captures second data in a second exposure period different from the first exposure period, the first exposure period and the second exposure period being included in a frame period, a sensitivity of the pixel per unit time in the first exposure period is different from a sensitivity of the pixel per the unit time in the second exposure period, and the imaging device generates multiple-exposure image data including at least the first data and the second data, wherein the pixel includes a photoelectric converter configured to generate signal charge through photoelectric conversion, and a signal detection circuit electrically connected to the photoelectric converter, the signal detection circuit detecting the signal charge.

Claim 15,  The imaging device according to claim 10, further comprising a signal processing circuit that extracts, from the multiple-exposure image data, a first subject image based on the first data and a second subject image based on the second data, the first subject image and the second subject image corresponding to a moving subject.

Claim 16,  The imaging device according to claim 15, wherein brightness of the first subject image is different from brightness of the second subject image.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




4. Claim(s) [1, 4-5, 8 and 11] is/are rejected under 35 U.S.C. 102(a1) as being anticipated  by Mabuchi (US. 2011/024378).

 Reclaim 1, Mabuchi discloses  an imaging device (see fig. 1), comprising: pixels (see 111 fig. 1); and processing circuitry (see 113 fig. 1), wherein the pixels capture a first image in a first exposure period within a frame period and capture a second image in a second exposure period within the frame period to generate multiple-exposure image data that include the first image and the second image in a multiplexed state (see ¶0156, it is possible to divide one frame period into three periods, perform exposure, and accumulate the unnecessary electric charge, the high-sensitivity signal electric charge with a long exposure time, and the low-sensitivity signal electric charge with a short exposure time in the respective CCDs. [multiplexed by the virtue of accumulating long and short exposure image data to thereby expand a dynamic range as disclosed for example in ¶0032]), the second exposure period being different from the first exposure period (see ¶0156, it is possible to divide one frame period into three periods, perform exposure, and accumulate the unnecessary electric charge, the high-sensitivity signal electric charge with a long exposure time, and the low-sensitivity signal electric charge with a short exposure time in the respective CCDs.[long and short exposure images in a frame period]), the second image being different from the first image in brightness or color (see ¶0156, it is possible to divide one frame period into three periods, perform exposure, and accumulate the unnecessary electric charge, the high-sensitivity signal electric charge with a long exposure time, and the low-sensitivity signal electric charge with a short exposure time in the respective CCDs, [the short exposure image is different in brightness from long exposure by being exposed to an incoming light of different (shorter) time]) and the processing circuitry detects an image of a moving subject from the multiple-exposure image data (see ¶¶0147 and 0156,  the column processing circuit 113 supplies the pixel signal (referred to below as pixel signal S1) which shows the corrected signal level S1 to the output circuit 114, [ by the virtue of outputting the captured moving image as disclosed in ¶0156, the claim language only requires detecting  a moving image signal, thus  by the virtue of outputting the moving image signal the column processing circuitry of  Mabuchi detect a moving image]).


Reclaim 4. Mabuchi further discloses, wherein the processing circuitry generates first image data including the first image captured in the first exposure period from the multiple-exposure image data (see ¶0156, it is possible to divide one frame period into three periods, perform exposure, and accumulate the unnecessary electric charge, the high-sensitivity signal electric charge with a long exposure time, and the low-sensitivity signal electric charge with a short exposure time in the respective CCDs [ by the virtue of generating long exposure image data]) .


Reclaim 5 Mabuchi further discloses, wherein the processing circuitry generates second image data including the second image captured in the second exposure period from the multiple-exposure image data ((see ¶0156, it is possible to divide one frame period into three periods, perform exposure, and accumulate the unnecessary electric charge, the high-sensitivity signal electric charge with a long exposure time, and the low-sensitivity signal electric charge with a short exposure time in the respective CCDs [ by the virtue of generating long exposure image data]).

  Reclaim 8,  except a few changes in wording claim 8 has substantially same limitation as claim 1, and thus analyzed and rejected by the same reasoning as claim 1 above.

    Reclaim11,   except a few changes in wording claim  has substantially same limitation as claim 1, and thus analyzed and rejected by the same reasoning as claim 1 above.

                           Allowable Subject Matter
5. Claim [3, 6-7, 10 and 13] objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698